 



Exhibit 10.01
(INTUIT LOGO) [f27109f2710900.gif]
     PO Box 7850
     Mountain View, CA 94039-7850
VIA HAND DELIVERY
November 29, 2006
Jeffrey Stiefler
          Re:      Intuit Employment Offer Letter
Dear Jeff,
On behalf of the Intuit team, it is with great pleasure that I extend to you
this formal offer of employment to join Intuit as Senior Vice President
(Financial Institutions Business Division President) effective upon the closing
of Intuit’s acquisition of Digital Insight Corporation (the “Company”).
(Generally, this is referred to herein as the “Transaction”.) In this new role,
you will report to the Chief Executive Officer of Intuit. We are excited about
the new opportunities ahead and look forward to having you join our team.
The following is a summary of the terms and conditions of this offer, which is
contingent upon the closing of the Transaction. The terms described herein will
apply to your future employment with Intuit.
START DATE
Your start date will be the date on which Intuit’s acquisition of the Company
closes (the “Closing Date”).
BASE COMPENSATION
Your starting annual salary will be $600,000 USD (less applicable withholdings)
payable in bi-weekly installments in accordance with Intuit’s standard payroll
practices, pending your continued employment.
INCENTIVE CASH COMPENSATION
As a regular Intuit employee, you will be eligible to participate in Intuit’s
Performance Incentive Plan (“IPI”), a cash incentive compensation program. Your
target percentage under the IPI for Intuit’s 2007 fiscal year ending July 31,
2007 will be 75% of your base salary. Your IPI award will be tied to the
achievements of Intuit and your individual performance. The actual amount of
your IPI award, if any, will be determined in accordance with the terms and
conditions outlined in the IPI plan document. Payouts under the IPI are made to
eligible individuals who are employed by Intuit at the time of the payout. Any
IPI bonus payable to you for the 2007 fiscal year will be prorated based on your
period of service with Intuit during this fiscal year.

 



--------------------------------------------------------------------------------



 



INTUIT EQUITY COMPENSATION
Stock Options
Subject to approval by Intuit’s Compensation and Organization Development
Committee or its designee, you will be granted an option (the “Option”) to
purchase 100,000 shares of Intuit’s common stock (the “Option Shares”). The
Option will be granted to you in the month following the Closing Date — Intuit
generally grants stock options to its newly hired employees on the seventh
business day of the month following the employee’s start date. Your Option and
the issuance of the underlying Option Shares will be subject to the terms and
conditions of your Stock Option Agreement and the Intuit Inc. 2005 Equity
Incentive Plan. Provided you remain continuously employed by Intuit, the Option
will become vested as to 100% of the Option Shares on the second (2nd)
anniversary of the Closing Date. Notwithstanding the foregoing, if (i) your
employment is terminated by Intuit without “Cause” or you terminate your
employment with Intuit by reason of “Involuntary Termination” (both as defined
below), in either case, within twelve (12) months following the Closing Date and
(ii) you deliver to Intuit a signed settlement agreement and general release in
the form attached hereto as Exhibit A (the “Release”) and satisfy all conditions
to make the Release effective, then such number of Option Shares equal to
(x) 1/24 of the total number of Option Shares multiplied by (y) the number of
full months since the Closing Date that you remained continuously employed by
Intuit prior to your date of employment termination shall immediately vest.
Restricted Stock Units
Subject to approval by Intuit’s Compensation and Organization Development
Committee or its designee, you will be granted 100,000 restricted stock units
(referred to as “Stock Units” or “SUs”). These Stock Units will be granted to
you in the month following the Closing Date — and, as is the case with stock
options, Intuit generally grants Stock Units to its newly hired employees on the
seventh business day of the month following the employee’s start date. Your
Stock Units and the issuance of the underlying Intuit Common Stock will be
subject to the terms and conditions of your Stock Unit Agreement and the Intuit
Inc. 2005 Equity Incentive Plan. Intuit shall issue to you the shares underlying
a Stock Unit within ninety (90) days following the date on which such Stock Unit
vests.
The Stock Units will be subject to performance-based vesting as follows: you
will vest in all of your Stock Units on the thirty (30) month anniversary of the
Closing Date if (a) Intuit has determined in its sole discretion that on or
before the thirty (30) month anniversary of the Closing Date you have satisfied
the performance goals established by Intuit and communicated to and agreed upon
by you prior to the first (1st) anniversary of the Closing Date and (b) you
remain continuously employed by Intuit through the thirty (30) month anniversary
of the Closing Date. Notwithstanding the foregoing, if (i) your employment is
terminated by Intuit without Cause or you terminate your employment with Intuit
by reason of Involuntary Termination (both as defined below) and (ii) you
deliver to Intuit the Release and satisfy all conditions to make the Release
effective, then such number of SUs equal to (x) 1/30 of the total number of SUs
multiplied by (y) the number of full months since the Closing Date that you
remained continuously employed by Intuit prior to your date of employment
termination shall immediately vest.

2



--------------------------------------------------------------------------------



 



DEFINITIONS
“Cause” means: (i) gross negligence or willful misconduct in the performance of
your duties to Intuit (other than as a result of a disability) that has resulted
or is likely to result in substantial and material damage to Intuit, after a
demand for substantial performance is delivered to you by Intuit, which
specifically identifies the manner in which you have not substantially performed
your duties and you have been provided with a reasonable opportunity to cure any
alleged gross negligence or willful misconduct; (ii) commission of any act of
fraud with respect to Intuit; or (iii) conviction of, or, plea of nolo contendre
to, a felony or a crime involving moral turpitude causing material harm to the
business and affairs of Intuit. No act or failure to act by you shall be
considered “willful” if done or omitted by you in good faith with reasonable
belief that your action or omission was in the best interests of Intuit.
“Involuntary Termination” means the termination of your employment with Intuit,
without Cause, on account of your resignation within sixty (60) days after the
occurrence any of the following events without your consent: (i) a material
reduction in your duties that is inconsistent with your position with Intuit
immediately following the Closing Date; (ii) any reduction in your base annual
salary or target annual bonus (other than in connection with a general decrease
in the salary or target bonuses for all officers of Intuit); or (iii) a
requirement by Intuit that you relocate your principal office to a facility more
than fifty (50) miles from your principal office on the Closing Date; provided
however, that with regard to (i) through (iii) you must provide Intuit with
written notice of its obligations hereunder and reasonable opportunity to cure.
SATISFACTION OF COMPANY CHANGE IN CONTROL AND SEVERANCE RIGHTS
The parties hereto acknowledge and agree that you are entitled to (a) 100%
accelerated vesting or exercisability with respect to each stock option,
restricted share award or other equity award granted to you by the Company prior
to the date hereof as listed on the attached Exhibit B (the “Company
Acceleration”) and (b) $1,777,661 (the “Company Severance”); provided that in
both cases you deliver to Intuit a signed release relating to your prior
employment with the Company (the “Prior Employment Release”), in the form
attached hereto as Exhibit C, and satisfy all conditions to make the Prior
Employment Release effective. The Company Acceleration will occur on the Closing
Date. You will have no right to accelerated vesting or exercisability with
respect to any other stock option, restricted share award or other equity award
that was granted by the Company or that is granted by Intuit. The Company
Severance will be payable in a lump sum immediately prior to the Closing Date
subject to the Prior Employment Release being effective. You will have no
further right to any further cash payments or other termination benefits from
the Company or Intuit, and Intuit and the Company shall have no further
obligations with respect to the Company Acceleration or the Company Severance or
any other severance except as described in this agreement.
By signing below, you expressly acknowledge and agree that neither the
consummation of the Transaction, nor any stockholder approval of the
Transaction, nor your employment with Intuit pursuant to the terms of this offer
letter shall constitute or provide grounds for, as applicable, a termination
without “cause” or your resignation for “good reason” as set forth in any
agreement between you and the Company or any other grounds for termination as
set forth in any agreement between you and the Company.

3



--------------------------------------------------------------------------------



 



OUTPLACEMENT SERVICES FROM INTUIT
If your employment is terminated by Intuit without Cause or you terminate your
employment with Intuit by reason of Involuntary Termination (both as defined
above), then, in addition to the pro rata entitlement to vesting of the Option
Shares and the SUs as described above, you shall be entitled to professional
outplacement services for a period of up to three (3) months after the date of
your employment termination.
401(K)
Intuit has a comprehensive benefits package that includes the Intuit Inc. 401(k)
Plan. Intuit will automatically withhold four percent (4%) from your wages each
payroll period beginning with the first payroll period following thirty
(30) days after your start date and remit it as a salary deferral contribution
to the 401(k) Plan. These funds will automatically be invested in an appropriate
Fidelity Freedom Fund. Of course, you may elect at any time, to contribute more
or less of your wages—or not at all—to the 401(k) Plan. In addition, you are
encouraged to select the investment funds that meet your personal financial
objectives. At New Hire Orientation, you will receive more information about the
entire Intuit benefits package, including how to opt-out entirely from
participation in the 401(k) Plan and how to change your investment funds or
deferral percentage of participation. By signing below, you agree to this
withholding from your wages until you take express action otherwise.
PERFORMANCE/SALARY REVIEWS
Performance and salary reviews are conducted at least once per fiscal year in
August.
BACKGROUND CHECK
This offer, and your employment, is contingent on Intuit’s verification of
background information, even if you should begin employment before completion of
Intuit’s background check.
EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALTY AGREEMENT
You will execute and abide by Intuit’s Digital Insight Key Executive Employee
Invention Assignment and Confidentiality Agreement, attached hereto as
Exhibit D, as a condition of employment.
NON-COMPETITION AGREEMENT
You will execute and abide by the Non-Competition Agreement, attached hereto as
Exhibit E, as a condition of employment and in consideration of the substantial
payment you will receive upon Intuit’s purchase of your stock interest in the
Company.
WORK AUTHORIZATION
Federal law requires Intuit to document an employee’s authorization to work in
the United States. To comply, Intuit must have a completed Form I-9 for you
within three business days of your start date. You agree to provide Intuit with
documentation required by the Form I-9 to confirm you are authorized to work in
the United States. You understand and agree that if you do not comply with this
requirement by close of business on the third business day following your start
date, you will be placed on unpaid leave for up to five days to comply. You
further understand and agree that failure to provide the necessary documentation
by the end of the leave of absence period will result in termination of
employment.

4



--------------------------------------------------------------------------------



 



BRIDGING OF BENEFITS
Consistent with our Benefits Bridging Policy, Intuit will bridge the following
benefits: vacation accrual and 401(k) employer match vesting schedule. Your
service with the Company prior to the Closing Date will be counted as service
for purposes of these benefits.
PAID VACATION
You will accrue vacation in accordance with Intuit’s vacation policy; provided,
however, that as of your first day of employment with Intuit, you will be deemed
to have accrued 10 days of vacation time.
SICK DAYS
You will be granted 40 hours each calendar year to be used in the event of your
illness in accordance with Intuit’s Sick Leave Policy. Your sick leave will
accrue at the rate of 1.54 hours per pay period (bi-weekly); provided, however,
that as of your first day of employment with Intuit, you will be deemed to have
accrued 5 days of sick leave time.
INSURANCE
You will be eligible for group health insurance (which includes medical, dental
and vision), effective as of the Closing Date.
TERMS AND CONDITIONS
This offer and your employment are subject to certain terms and conditions that
are outlined below. You agree that there were no promises or commitments made to
you regarding your employment with Intuit except as set forth in this letter.
This letter confirms our understanding that you are not subject to any
employment agreement that would preclude Intuit from offering this position to
you or preclude you from joining Intuit in the position described above. This
also confirms that you will not be asked to disclose to Intuit any secrets or
proprietary information from your prior places of employment (excluding the
Company).
In accepting this offer, you agree that your employment at Intuit is at the
mutual consent of you and Intuit, and is at-will in nature and can be terminated
at anytime for any reason or no reason by yourself or by Intuit. This at-will
employment relationship can only be modified in a writing signed by Intuit’s
Senior Vice President of Human Resources.
All amounts payable pursuant to this agreement shall be subject to any required
withholding of taxes and shall be paid without interest.
Except as provided for herein, this agreement supersedes and replaces (i) any
prior oral or written agreements between you and Intuit and (ii) any prior oral
or written agreements between you, Intuit or the Company relating to the subject
matter hereof, including, but not limited to, any and all prior employment or
compensation related agreements, excluding the following:
     (a) the Company’s stock option plans and awards and agreements granted
pursuant to such plans, except as modified in this agreement;

5



--------------------------------------------------------------------------------



 



     (b) any indemnification agreement(s) between you and the Company in effect
immediately prior to the Closing Date; and
     (c) your Section 280G of the Code and Section 4999 of the Code gross-up
rights under the Digital Insight Corporation Change in Control Severance Plan,
which for this purpose will cover all payments by the Company or Intuit;
provided, however that this shall only apply if (i) it is determined by Intuit
that you are in receipt of an excess parachute payment (as defined in Section
280G of the Code), or (ii) it is determined by Intuit that you are not in
receipt of an excess parachute payment, but subsequently (x) you provide notice
to Intuit in writing of any claim by the Internal Revenue Service that you are
in receipt of an excess parachute payment or (y) Intuit receives notice from the
Internal Revenue Service that it has paid to you an excess parachute payment,
and, in either case, it is determined that you are required to pay an excise tax
on such excess parachute payment. If Intuit determines to contest a claim by the
Internal Revenue Service as to your receipt of an excess parachute payment then
you shall:
     (i) give Intuit any information reasonably requested by Intuit relating to
such claim;
     (ii) take such action in connection with contesting such claim as Intuit
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by Intuit; and
     (iii) permit Intuit to participate in any proceedings relating to such
claim;
provided, however, that Intuit shall bear and pay all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest. Without limiting the foregoing provisions, Intuit shall control all
proceedings taken in connection with such contest. In addition, irrespective of
whether Intuit contests the claim, Intuit shall indemnify you and hold you
harmless from, on an after-tax basis, any excise tax or income tax (including
interest and penalties with respect thereto) and payment of all related costs
and expenses.
Upon the Closing Date, this agreement; Intuit’s Digital Insight Key Executive
Employee Invention Assignment and Confidentiality Agreement and the
Non-Competition Agreement will be the entire agreement relating to your
employment with the Intuit. In addition, any confidential/proprietary/trade
secrets information and inventions agreement(s) between you and Company, or any
predecessor thereto, will remain in effect as it pertains to subject matters
existing prior to the Closing Date.
In this letter your employer is referred to as Intuit, however, you may be
employed by Intuit itself or one of its subsidiaries. Whether or not you are
employed by Intuit or one of its subsidiaries, the reporting structure, salary,
bonus, option and benefit terms discussed in this letter will apply.
This agreement will be construed and interpreted in accordance with the laws of
the State of California. Each of the provisions of this agreement is severable
from the others, and if any provision hereof will be to any extent
unenforceable, it and the other provisions will continue to

6



--------------------------------------------------------------------------------



 



be enforceable to the full extent allowable, as if such offending provision had
not been part of this agreement.
Please review these terms to make sure they are consistent with your
understanding. If so, please sign and date both copies of this letter. The
original of this letter is for your records. Please return the copy to Jim
Grenier, Vice President, Human Resources – Rewards & Workforce Solutions, at
2600 Casey Avenue, Mountain View, CA 94043.
[Signature Page to Offer Letter Follows]

7



--------------------------------------------------------------------------------



 



If you have any questions about this offer, please contact Jim at
(650) 944-3216.
We look forward to you joining the Intuit team.
Sincerely,
/s/ STEPHEN M. BENNETT
Steve M. Bennett
President & Chief Executive Officer

             
Accepted:
  /s/ JEFF STIEFLER       Date:11/30/06
 
           
Name:
  Jeff Stiefler        

[Signature Page to Offer Letter]

 



--------------------------------------------------------------------------------



 



Exhibit A
Release
(For Use If Employee Is 40 Or Over At Time Of Termination)
(INTUIT LOGO) [f27109f2710900.gif]
     PO Box 7850, MS 2550
     Mountain View, CA 94039-7850
DATE
EMPLOYEE NAME
ADDRESS
ADDRESS
Re: Separation Terms and General Release Agreement
Dear NAME:
This letter confirms the terms of your separation from the employment of Intuit
Inc. and consideration in exchange for your waiver and general release of claims
in favor of Intuit Inc. and its officers, directors, employees, agents,
representatives, subsidiaries, divisions, affiliated companies, successors, and
assigns (collectively, the “Company” or “Intuit”).

  1.   Termination Date. Your employment with the Company will end effective
                    , ___(the “Termination Date”). Between now and the
Termination Date, you should assist with any transition-related activities as
directed by your manager.     2.   Acknowledgment of Payment of Wages. On or
before execution of this release, we delivered to you a final paycheck that
includes payment for all accrued wages, salary, accrued and unused vacation
time, reimbursable expenses, and any similar payments due and owing to you from
the Company as of the Termination Date (collectively referred to as “Wages”).
You are entitled to these Wages regardless of whether you sign this Separation
Terms and General Release Agreement (the “Agreement”).     3.   Consideration
For Release. In consideration of the waiver and release of claims set forth in
Paragraphs 8 and 9 below, and in exchange for your signing this Agreement, the
Company agrees to provide you with the acceleration of the vesting (the
“Acceleration”) of your Option Shares and Stock Units, each as defined and set
forth in the Intuit Employment Offer Letter between you and Intuit, dated
November 29, 2006 (the “Intuit Offer Letter”). The Acceleration is in addition
to any amounts owed to you by the Company. You acknowledge and agree that you
are not otherwise entitled to receive such Acceleration. You understand that if
you do not sign the Agreement, or if you revoke the signed Agreement as
described in Paragraph 20 below, the Company has no obligation to provide you
with the Acceleration.     4.   COBRA Continuation Coverage. Your Company
provided health coverage will end on your Termination Date. If you are eligible
for, and timely elect COBRA continuation, you may continue health coverage
pursuant to the terms and conditions of COBRA at your own expense.

 



--------------------------------------------------------------------------------



 



      Our COBRA Administrator will contact you shortly after your Termination
Date. Any questions regarding your right to COBRA should be directed to Intuit’s
COBRA Administrator at 1-866-INTUBEN (1-866-468-8236). All other insured benefit
coverage (e.g., life insurance, disability insurance) will also end on your
Termination Date.     5.   Stock Options. The Company will provide you with a
Stock Closing Statement (as part of the Exit Interview Employee Declaration) and
an Intuit Employee Stock Option Information memorandum that contains important
information regarding the number of shares that may be exercisable under any
options you have to purchase Intuit stock, and the final date on which you may
exercise these options. Please read these documents carefully as there are no
extensions to the expiration date of the options. Please contact
StockOptions@intuit.com if you need more information on your options.     6.  
Return of Company Property. By signing below, you represent that you have
returned all the Company property and data of any type whatsoever that was in
your possession or control.     7.   Confidential Information. You hereby
acknowledge that as a result of your employment with the Company you have had
access to the Company’s confidential information. You acknowledge your
continuing obligations under the Invention Assignment and Confidentiality
Agreement you have previously executed, and you agree you will hold all such
confidential information in strictest confidence and that you may not make any
use of such confidential information. You further confirm that you have
delivered to the Company all documents and data of any nature containing or
pertaining to such Confidential Information and that you have not taken with you
any such documents or data or any copies thereof.     8.   General Release and
Waiver of Claims.

  a.   The payments and agreements set forth in this Agreement fully satisfy any
and all accrued salary, vacation pay, bonus and commission pay, stock-based
compensation, profit sharing, termination benefits or other compensation to
which you may be entitled by virtue of your employment with the Company or your
termination of employment. You acknowledge that you have no claims and have not
filed any claims against the Company based on your employment with or the
separation of your employment with the Company.     b.   To the fullest extent
permitted by law, you hereby release and forever discharge the Company, its
successors, subsidiaries and affiliates, directors, shareholders, current and
former officers, agents and employees (all of whom are collectively referred to
as “Releasees”) from any and all existing claims, demands, causes of action,
damages and liabilities, known or unknown, that you ever had, now have or may
claim to have had arising out of or relating in any way to your employment or
separation from employment with the Company including, without limitation,
claims based on any oral, written or implied employment agreement, claims for
wages, bonuses, commissions, stock-based compensation, expense reimbursement,
and any claims that the terms of your employment with the Company, or the
circumstances of your separation, were wrongful, in breach of any obligation of
the Company or in violation of any of your rights, contractual, statutory or
otherwise. Each of the Releasees is intended to be a third party beneficiary of
the General Release and Waiver of Claims set forth in this Paragraph 8.

  i.   Release of Statutory and Common Law Claims. Such rights include, but are
not limited to, your rights under the following federal and state statutes: the
Employee Retirement Income Security Act (ERISA) (regarding employee

 



--------------------------------------------------------------------------------



 



      benefits); the Occupational Safety and Health Act (safety matters); the
Family and Medical Leave Act of 1993; the Worker Adjustment and Retraining Act
(“WARN”) (notification requirements for employers who are curtailing or closing
an operation) and common law; tort; wrongful discharge; public policy; workers’
compensation retaliation; tortious interference with contractual relations,
misrepresentation, fraud, loss of consortium; slander, libel, defamation,
intentional or negligent infliction of emotional distress; claims for wages,
bonuses, commissions, stock-based compensation or fringe benefits; vacation pay;
sick pay; insurance reimbursement, medical expenses, and the like.     ii.  
Release of Discrimination Claims. You understand that various federal, state and
local laws prohibit age, sex, race, disability, benefits, pension, health and
other forms of discrimination, harassment and retaliation, and that these laws
can be enforced through the U.S. Equal Employment Opportunity Commission, the
National Labor Relations Board, the Department of Labor, and similar state and
local agencies and federal and state courts. You understand that if you believe
your treatment by the Company violated any laws, you have the right to consult
with these agencies and to file a charge with them. Instead, you have decided
voluntarily to enter into this Agreement, release the claims and waive the right
to recover any amounts to which you may have been entitled under such laws,
including but not limited to, any claims you may have based on age or under the
Age Discrimination in Employment Act of 1967 (ADEA; 29 U.S.C. Section 621 et.
seq.) (age); the Older Workers Benefit Protection Act (“OWBPA”) (age); Title VII
of the Civil Rights Act of 1964 (race, color, religion, national origin or sex);
the 1991 Civil Rights Act; the Vocational Rehabilitation Act of 1973
(disability); The Americans with Disabilities Act of 1990 (disability); 42
U.S.C. Section 1981, 1986 and 1988 (race); the Equal Pay Act of 1963 (prohibits
pay differentials based on sex); the Immigration Reform and Control Act of 1986;
Executive Order 11246 (race, color, religion, sex or national origin); Executive
Order 11141 (age); Vietnam Era Veterans Readjustment Assistance Act of 1974
(Vietnam era veterans and disabled veterans); and California state statutes and
local laws of similar effect.

  c.   Releasees and you do not intend to release claims (i) which you may not
release as a matter of law (including, but not limited to, indemnification
claims under applicable law); (ii) for unemployment, state disability and/or
paid family leave insurance benefits pursuant to the terms of applicable state
law; (iii) for any benefit entitlements that are vested as of the Termination
Date pursuant to the terms of a Company-sponsored benefit plan governed by the
federal law known as “ERISA”, other than the Digital Insight Corporation Change
in Control Severance Plan; (iv) for vested stock and/or vested option shares
pursuant to the written terms and conditions of your existing stock and stock
option grants and agreements existing as of the Termination Date; (v) for
outplacement services as provided in the Intuit Offer Letter and (vi) to enforce
the Company’s 280G gross-up obligations as described in the Intuit Offer Letter.
To the fullest extent permitted by law, any dispute regarding the scope of this
general release shall be determined by an arbitrator under the procedures set
forth in paragraph 13.

  9.   Waiver of Unknown Claims. You expressly waive any benefits of
Section 1542 of the Civil Code of the State of California (and any other laws of
similar effect), which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF

 



--------------------------------------------------------------------------------



 



EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.”

  10.   Covenant Not to Sue.

  a.   To the fullest extent permitted by law, you agree that you will not now
or at any time in the future pursue any charge, claim, or action of any kind,
nature and character whatsoever against any of the Releasees, or cause or
knowingly permit any such charge, claim or action to be pursued, in any federal,
state or municipal court, administrative agency, arbitral forum, or other
tribunal, arising out of any of the matters covered by paragraphs 8 and 9 above.
    b.   You further agree that you will not pursue, join, participate,
encourage, or directly or indirectly assist in the pursuit of any legal claims
against the Releasees, whether the claims are brought on your own behalf or on
behalf of any other person or entity.     c.   Nothing in this paragraph shall
prohibit you from: (1) providing truthful testimony in response to a subpoena or
other compulsory legal process, and/or (2) filing a charge or complaint with a
government agency such as the Equal Employment Opportunity Commission, the
National Labor Relations Board or applicable state anti-discrimination agency.

  11.   Non-disparagement, Neutral Reference. You agree that you will not make
any statement, written or oral, or engage in any conduct that is or could
reasonably be construed to be disparaging of the Company or its products,
services, agents, representatives, directors, officers, shareholders, attorneys,
employees, vendors, affiliates, successors or assigns, or any person acting by,
through, under or in concert with any of them. The Company agrees that the
Company’s Chief Executive Officer and Senior Vice President, Human Resources and
your direct manager shall not disparage or make any untrue statements about you.
In addition, you agree to direct any request for job reference/verification to
Intuit Human Resources at 1-800- 819-1620. In accordance with Company policy, in
response to a request for job reference/verification of employment, the Company
agrees to verify only your job title and dates of employment. Nothing in this
paragraph shall prohibit either party from providing truthful testimony in
response to a subpoena or other compulsory legal process.     12.   Legal and
Equitable Remedies. You and the Company agree that either party shall have the
right to enforce this Agreement and any of its provisions by injunction,
specific performance or other equitable relief without prejudice to any other
rights or remedies that either party may have at law or in equity for breach of
this Agreement.     13.   Arbitration of Disputes. Except for claims for
injunctive relief arising out of a breach of the Invention Assignment &
Confidentiality Agreement, you and the Company agree to submit to mandatory
binding arbitration any future disputes between you and the Company, including
any claim arising out of or relating to this Agreement. By signing below, you
and the Company waive any rights you and the Company may have to trial by jury
of any such claims. You agree that the American Arbitration Association will
administer any such arbitration(s) under its National Rules for the Resolution
of Employment Disputes, with administrative and arbitrator’s fees to be borne by
the Company. The arbitrator shall issue a written arbitration decision stating
his or her essential findings and conclusions upon which the award is based. A
party’s right to review of the decision is limited to the grounds provided under
applicable law. The parties agree that the arbitration award shall be
enforceable in any court having jurisdiction to enforce this

 



--------------------------------------------------------------------------------



 



      Agreement. This Agreement does not extend or waive any statutes of
limitations or other provisions of law that specify the time within which a
claim must be brought. Notwithstanding the foregoing, each party retains the
right to seek preliminary injunctive relief in a court of competent jurisdiction
to preserve the status quo or prevent irreparable injury before a matter can be
heard in arbitration.     14.   Attorneys’ Fees. If any legal action arises or
is brought to enforce the terms of this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees, costs and expenses from the
other party, in addition to any other relief to which such prevailing party may
be entitled, except where the law provides otherwise. The costs and expenses
that may be recovered exclude arbitration fees pursuant to paragraph 13 above.  
  15.   Confidentiality Provision. You agree to keep the contents, terms and
conditions of this Agreement confidential and not disclose them except to your
spouse or domestic partner, attorneys, accountant or as required by subpoena or
court order.     16.   Materiality of Breach. Any breach of the provisions
contained in paragraphs 7 through 11 and/or 15 will be deemed a material breach
of this Agreement.     17.   No Admission of Liability. You agree that this
Agreement is not an admission or evidence of any wrongdoing or liability on the
part of the Company, its representatives, attorneys, agents, partners, officers,
shareholders, directors, employees, subsidiaries, affiliates, divisions,
successors or assigns. This Agreement will be afforded the maximum protection
allowable under California Evidence Code Section 1152 and/or any other state or
Federal provisions of similar effect.     18.   Indemnification. This Release
shall not apply with respect to any claims arising under your existing rights to
indemnification and defense pursuant to (a) the articles and bylaws of the
Company for acts as a director and/or officer, (b) any indemnification agreement
with Intuit or with Digital Insight Corporation as in effect immediately prior
to the closing of Intuit’s acquisition of Digital Insight Corporation, or
(c) your rights of insurance under any director and officer liability policy in
effect covering the Company’s directors and officers.     19.   Review of
Agreement. You may not sign this Agreement prior to your Termination Date. You
may take up to twenty-one (21) days from the date you receive this Agreement, or
until your Termination Date, whichever date is later, to consider this Agreement
and release and, by signing below, affirm that you were advised by this letter
to consult with an attorney before signing this Agreement and were given ample
opportunity to do so. You understand that this Agreement will not become
effective until you return the original properly signed Agreement to Intuit
Legal Department, attention: Paula Vasquez, 2700 Coast Avenue, Mountain View, CA
94043, and after expiration of the revocation period without revocation by you.
    20.   Revocation of Agreement. You acknowledge and understand that you may
revoke this Agreement by faxing a written notice of revocation to the Intuit
Legal Department at 650-944-5225 any time up to seven (7) days after you sign
it. After the revocation period has passed, however, you may no longer revoke
your Agreement.     21.   Entire Agreement. This Agreement together with the
Invention Assignment and Confidentiality Agreement that you previously executed
is the entire Agreement between you and the Company with respect to the subject
matter of this Agreement and supersedes all prior negotiations and agreements,
whether written or oral, relating to this subject matter. You acknowledge that
neither the Company, nor its agents or attorneys, made any promise or
representation, express or implied, written or oral, not contained in this
Agreement to induce you to execute this Agreement. You

 



--------------------------------------------------------------------------------



 



      acknowledge that you have signed this Agreement knowingly, voluntarily and
without coercion, relying only on such promises, representations and warranties
as are contained in this document. You understand that you do not waive any
right or claim that may arise after the date this Agreement is executed.     22.
  Modification. By signing below, you acknowledge your understanding that this
Agreement may not be altered, amended, modified, or otherwise changed in any
respect except by another written agreement that specifically refers to this
Agreement, executed by the Company’s authorized representatives and you.     23.
  Governing Law. This Agreement is governed by, and is to be interpreted
according to, the laws of the State of California.     24.   Savings and
Severability Clause. Should any court, arbitrator or government agency of
competent jurisdiction declare or determine any of the provisions of this
Agreement to be illegal, invalid or unenforceable, the remaining parts, terms or
provisions shall not be affected thereby and shall remain legal, valid and
enforceable. Further, it is the intention of the parties to this Agreement that,
if a court, arbitrator or agency concludes that any claim under paragraph 8
above may not be released as a matter of law, the General Release in paragraph 8
and the Waiver Of Unknown Claims in paragraph 9 shall otherwise remain effective
as to any and all other claims.

If this Agreement accurately sets forth the terms of your separation from the
Company and if you voluntarily agree to accept the terms of the severance
package offered please sign below no earlier than your Termination Date and
return it to Paula Vasquez.
PLEASE REVIEW CAREFULLY. THIS AGREEMENT CONTAINS A GENERAL
RELEASE OF KNOWN AND UNKNOWN CLAIMS.

                 
Sincerely,
               
 
               
 
HR MANAGER NAME
               
Manager, Human Resources
               
Intuit Inc.
               
 
               
APPROVED:
               
 
      Date:        
 
               
Sherry Whiteley
               
Sr. Vice President, Human Resources
               
 
               
REVIEWED, UNDERSTOOD AND AGREED:
               
 
               
 
      Date:        
 
               
EMPLOYEE NAME
               
 
                DO NOT SIGN PRIOR TO YOUR TERMINATION DATE        

 



--------------------------------------------------------------------------------



 



Exhibit B
List of Company Equity Awards Subject to Company Acceleration

                                                      Unvested                  
      Options/Shares as                         of Grant ID#   Name   Grant Date
  Award Type   Grant Size   November 24, 2006
2682
  J. Stiefler   8/5/2003   NSO     675,000       126,563  
2740
  J. Stiefler   8/13/2004   NSO     126,500       55,344  
2954
  J. Stiefler   1/31/2005   NSO     126,500       71,157  
3095
  J. Stiefler   9/8/2005   NSO     30,000       22,500  
RSA 2966
  J. Stiefler   9/8/2005   RSA     45,000       33,750  
3118
  J. Stiefler   3/1/2006   NSO     100,000       100,000  
RSA 2980
  J. Stiefler   3/1/2006   RSA     33,333       33,333  

 



--------------------------------------------------------------------------------



 



Exhibit C
Prior Employment Release
THIS GENERAL RELEASE OF CLAIMS (“Release”) by Jeff Stiefler (“Executive”) is
entered into accordance with the Employment Offer Letter between Executive and
Intuit, Inc., a Delaware corporation dated November 29, 2006 (the “Intuit Offer
Letter”). This Release confirms Executive’s waiver and general release of claims
in favor of Digital Insight Corporation, a Delaware corporation and its
officers, directors, employees, agents, representatives, parents, subsidiaries,
divisions, predecessors, successors, affiliated companies and assigns
(collectively, “Digital Insight” or the “Company”) and Intuit, Inc., a Delaware
corporation and its officers, directors, employees, agents, representatives,
parents, subsidiaries, divisions, predecessors, successors, affiliated companies
and assigns (collectively, “Intuit”). Unless otherwise defined herein, the terms
defined in the Release shall have the same defined meanings in the Intuit Offer
Letter.

  1.   Effective Date of Release. Provided that Executive signs and returns the
Intuit Offer Letter and satisfies all conditions therein, this Release shall be
effective, upon the closing of the merger (the “Closing Date”) contemplated by
the Agreement and Plan of Merger by and among, Intuit, Digital Insight and
Durango Acquisition Corporation, dated November 29, 2006 (the “Transaction”). If
the Transaction does not close, or if Executive does sign and return the Intuit
Offer Letter and satisfy all conditions therein, this Release shall be null and
void.     2.   Acknowledgment of Payment of Wages. Executive acknowledges and
agrees that, prior to or upon the Closing Date, the Company will deliver to
Executive a paycheck that includes payment for all accrued wages, salary and any
similar payments due and owing to Executive from the Company as of the Closing
Date (collectively referred to as “Wages”). Executive is entitled to these Wages
regardless of whether Executive signs this Release.     3.   Consideration For
Release. In consideration of the waiver and release of claims set forth herein,
and in exchange for Executive’s signing this Release, the Company and Intuit
have provided to Executive (a) the Company Acceleration and (b) the Company
Severance (both as defined in the Intuit Offer Letter). Executive acknowledges
and agrees that if Executive does not sign the Release, neither the Company nor
Intuit has any obligation to provide him with (a) the Company Acceleration or
(b) the Company Severance.     4.   Confidential Information. Executive hereby
acknowledges that as a result of Executive’s employment with the Company
Executive has had access to the Company’s confidential information. Executive
acknowledges Executive’s continuing obligations under the Invention Assignment
and Confidentiality Agreement Executive has previously executed, and Executive
agrees Executive will hold all such confidential information in strictest
confidence and that Executive may not make any use of such confidential
information. Executive further confirms that Executive has delivered to the
Company all documents and data of any nature containing or pertaining to such
Confidential Information and that Executive has not taken with him any such
documents or data or any copies thereof.     5.   General Release and Waiver of
Claims.

  a.   To the fullest extent permitted by law, Executive hereby releases and
forever discharges the Company, Intuit, and their successors, subsidiaries and
affiliates, directors, shareholders, current and former officers, agents and
employees (all of whom are collectively referred to as “Releasees”) from any and
all existing claims, demands, causes of action, damages and

 



--------------------------------------------------------------------------------



 



      liabilities, known or unknown, that Executive ever had, now has or may
claim to have had arising out of or relating in any way to Executive’s
employment with the Company prior to the Closing Date, including, without
limitation, claims based on any oral, written or implied employment agreement,
claims for wages, bonuses, commissions, stock-based compensation, expense
reimbursement, and any claims that the terms of Executive’s employment with the
Company were wrongful, in breach of any obligation of the Company or in
violation of any of Executive’s rights, contractual, statutory or otherwise.
Each of the Releasees is intended to be a third party beneficiary of the General
Release and Waiver of Claims set forth in this Paragraph 5.

  1.   Release of Statutory and Common Law Claims. Such rights include, but are
not limited to, Executive’s rights under the following federal and state
statutes: the Employee Retirement Income Security Act (ERISA) (regarding
employee benefits); the Occupational Safety and Health Act (safety matters); the
Family and Medical Leave Act of 1993; the Worker Adjustment and Retraining Act
(“WARN”) (notification requirements for employers who are curtailing or closing
an operation) and common law; tort; public policy; workers’ compensation
retaliation; tortious interference with contractual relations,
misrepresentation, fraud, loss of consortium; slander, libel, defamation,
intentional or negligent infliction of emotional distress; claims for wages,
bonuses, commissions, stock-based compensation or fringe benefits; vacation pay;
sick pay; insurance reimbursement, medical expenses, and the like as of the
Closing Date.     2.   Release of Discrimination Claims. Executive understands
that various federal, state and local laws prohibit age, sex, race, disability,
benefits, pension, health and other forms of discrimination, harassment and
retaliation, and that these laws can be enforced through the U.S. Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, and similar state and local agencies and federal and state
courts. Executive understands that if Executive believes Executive’s treatment
by the Company violated any laws, Executive has the right to consult with these
agencies and to file a charge with them. Instead, Executive has decided
voluntarily to enter into this Release, release the claims and waive the right
to recover any amounts to which Executive may have been entitled under such
laws, including but not limited to, any claims Executive may have based on Title
VII of the Civil Rights Act of 1964 (race, color, religion, national origin or
sex); the 1991 Civil Rights Act; the Vocational Rehabilitation Act of 1973
(disability); The Americans with Disabilities Act of 1990 (disability); 42
U.S.C. Section 1981, 1986 and 1988 (race); the Equal Pay Act of 1963 (prohibits
pay differentials based on sex); the Immigration Reform and Control Act of 1986;
Executive Order 11246 (race, color, religion, sex or national origin); Executive
Order 11141 (age); Vietnam Era Veterans Readjustment Assistance Act of 1974
(Vietnam era veterans and disabled veterans); and California state statutes and
local laws of similar effect.

  b.   Releasees and Executive do not intend to release claims (i) which
Executive may not release as a matter of law (including, but not limited to,
indemnification claims under applicable law); (ii) for unemployment, state
disability and/or paid family leave insurance benefits pursuant to the terms of
applicable state law; (iii) for any benefit entitlements that are vested as of
the Closing Date pursuant to the terms of a Company-sponsored benefit plan
governed by the federal law known as “ERISA”, other than the Digital Insight
Corporation Change in Control Severance Plan; (iv) for vested stock and/or
vested option shares pursuant to the

 



--------------------------------------------------------------------------------



 



      written terms and conditions of Executive’s existing stock and stock
option grants and agreements existing as of the Closing Date; (v) to enforce the
Company’s 280G gross-up obligations as described in the Intuit Offer Letter and
(vi) any obligations of Intuit under the Intuit Offer Letter. To the fullest
extent permitted by law, any dispute regarding the scope of this general release
shall be determined by an arbitrator under the procedures set forth in paragraph
9.

  6.   Waiver of Unknown Claims. Executive expressly waives any benefits of
Section 1542 of the Civil Code of the State of California (and any other laws of
similar effect), which provides:

    “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

  7.   Covenant Not to Sue.

  a.   To the fullest extent permitted by law, Executive agrees that Executive
will not now or at any time in the future pursue any charge, claim, or action of
any kind, nature and character whatsoever against any of the Releasees, or cause
or knowingly permit any such charge, claim or action to be pursued, in any
federal, state or municipal court, administrative agency, arbitral forum, or
other tribunal, arising out of any of the matters covered by paragraphs 5 and 6
above.     b.   Executive further agrees that Executive will not pursue, join,
participate, encourage, or directly or indirectly assist in the pursuit of any
legal claims against the Releasees, whether the claims are brought on
Executive’s own behalf or on behalf of any other person or entity.     c.  
Nothing in this paragraph shall prohibit Executive from: (1) providing truthful
testimony in response to a subpoena or other compulsory legal process, and/or
(2) filing a charge or complaint with a government agency such as the Equal
Employment Opportunity Commission, the National Labor Relations Board or
applicable state anti-discrimination agency.

  8.   Legal and Equitable Remedies. Executive agrees that the Company, Intuit
and Executive shall have the right to enforce this Release and any of its
provisions by injunction, specific performance or other equitable relief without
prejudice to any other rights or remedies that either party may have at law or
in equity for breach of this Release.     9.   Arbitration of Disputes. Except
for claims for injunctive relief arising out of a breach of the Invention
Assignment & Confidentiality Agreement, Executive and the Company agrees to
submit to mandatory binding arbitration any future disputes between Executive
and the Company, including any claim arising out of or relating to this Release.
By signing below, Executive and the Company waive any rights the Company and
Executive may have to trial by jury of any such claims. Executive agrees that
the American Arbitration Association will administer any such arbitration(s)
under its National Rules for the Resolution of Employment Disputes, with
administrative and arbitrator’s fees to be borne by the Company. The arbitrator
shall issue a written arbitration decision stating his or her essential findings
and conclusions upon which the award is based. A party’s right to review of the
decision is limited to the grounds provided under applicable law. The parties
agree that the arbitration award shall be enforceable in any court having
jurisdiction to enforce this Release. This Release does not extend or waive any
statutes of

 



--------------------------------------------------------------------------------



 



      limitations or other provisions of law that specify the time within which
a claim must be brought. Notwithstanding the foregoing, each party retains the
right to seek preliminary injunctive relief in a court of competent jurisdiction
to preserve the status quo or prevent irreparable injury before a matter can be
heard in arbitration.

  10.   Attorneys’ Fees. If any legal action arises or is brought to enforce the
terms of this Release, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees, costs and expenses from the other party, in addition
to any other relief to which such prevailing party may be entitled, except where
the law provides otherwise. The costs and expenses that may be recovered exclude
arbitration fees pursuant to paragraph 9 above.     11.   Confidentiality
Provision. Executive agrees to keep the contents, terms and conditions of this
Release confidential and not disclose them except to Executive’s spouse or
domestic partner, attorneys, accountant or as required by subpoena or court
order.     12.   Materiality of Breach. Any breach of the provisions contained
in paragraphs 4 through 7 and/or 11 will be deemed a material breach of this
Release.     13.   No Admission of Liability. Executive agrees that this Release
is not an admission or evidence of any wrongdoing or liability on the part of
the Company, its representatives, attorneys, agents, partners, officers,
shareholders, directors, employees, subsidiaries, affiliates, divisions,
successors or assigns. This Release will be afforded the maximum protection
allowable under California Evidence Code Section 1152 and/or any other state or
Federal provisions of similar effect.     14.   Indemnification. This Release
shall not apply with respect to any claims arising under Executive’s existing
rights to indemnification and defense pursuant to (a) the articles and bylaws of
the Company for acts as a director and/or officer, (b) Executive’s
indemnification agreement with the Company, or (c) Executive’s rights of
insurance under any director and officer liability policy in effect covering the
Company’s directors and officers.     15.   Review of Agreement. By signing
below, Executive affirms that he was advised by this letter to consult with an
attorney before signing this Release and was given ample opportunity to do so.  
  16.   Revocation of Agreement. Executive acknowledges and understands that
Executive may not revoke this Release.     17.   Entire Release. This Release is
the entire agreement between Executive and the Company with respect to the
subject matter of this Release and supersedes all prior negotiations and
agreements, whether written or oral, relating to this subject matter. Executive
acknowledges that neither the Company, nor its agents or attorneys, made any
promise or representation, express or implied, written or oral, not contained in
this Release to induce him to execute this Release. Executive acknowledges that
Executive has signed this Release knowingly, voluntarily and without coercion,
relying only on such promises, representations and warranties as are contained
in this document. Executive understands that Executive does not waive any right
or claim that may arise after the date this Release is executed.     18.  
Modification. By signing below, Executive acknowledges Executive’s understanding
that this Release may not be altered, amended, modified, or otherwise changed in
any respect except by another written agreement that specifically refers to this
Release, executed by the Company’s authorized representatives and him.

 



--------------------------------------------------------------------------------



 



  19.   Governing Law. This Release is governed by, and is to be interpreted
according to, the laws of the State of California.     20.   Savings and
Severability Clause. Should any court, arbitrator or government agency of
competent jurisdiction declare or determine any of the provisions of this
Release to be illegal, invalid or unenforceable, the remaining parts, terms or
provisions shall not be affected thereby and shall remain legal, valid and
enforceable. Further, it is the intention of the parties to this Release that,
if a court, arbitrator or agency concludes that any claim under paragraph 5
above may not be released as a matter of law, the General Release in paragraph 5
and the Waiver Of Unknown Claims in paragraph 6 shall otherwise remain effective
as to any and all other claims.

[Signature Page to Prior Employment Release Follows]

 



--------------------------------------------------------------------------------



 



If you voluntarily agree to accept the terms of this Release offered please sign
below and return this Release with your Intuit Offer Letter.
REVIEWED, UNDERSTOOD AND AGREED:
EXECUTIVE:
Jeff Stiefler
                                                                   
              
Signature
Date:                                                            
[Signature Page to Prior Employment Release]

 



--------------------------------------------------------------------------------



 



Exhibit D
Digital Insight Key Executive
Employee Invention And Confidentiality Agreement
     1. I understand that Intuit Inc. (the “Company”) is engaged in a continuous
program of research, development, production and marketing in connection with
its business and that it is critical for the Company to preserve and protect its
Proprietary Information (as defined below), its rights in Company Inventions (as
defined below) and in all related worldwide patents, patent applications,
copyrights, mask works, trademarks, trades secrets and other intellectual
property rights (“Intellectual Property Rights”). Accordingly, I am entering
into this agreement (“Agreement”) as a condition of my employment with the
Company, whether or not I am expected to create inventions of value for the
Company.
     2. I understand that during the course of my employment with the Company it
is likely I will gain access to information of a confidential or secret nature
that may be disclosed to me by the Company or a third party that relates to the
business of the Company or to the business of any parent, subsidiary, affiliate,
acquired entity, customer or supplier of the Company or any other party with
whom the Company agrees to hold information of such party in confidence
(“Proprietary Information”). Proprietary Information includes, but is not
limited to, Company Inventions (as defined below), marketing plans, product
plans, business strategies, financial information, forecasts, personnel
information, customer lists, supplier lists, and trade secrets. I understand
that Proprietary Information does not include any of the items just listed which
has become publicly known and made generally available through no wrongful act
of mine or of others who were under confidentiality obligations as to the
publicized item or items involved.
     3. I agree that, at all times, both during my employment and after I leave
the Company, I will keep and hold any Proprietary Information in strict
confidence and trust, and I will not use or disclose any Proprietary Information
without first receiving the Company’s express written consent, except as may be
necessary to perform my duties as an employee of the Company for the benefit of
the Company and except if compelled by government or court order to do so. Upon
leaving the Company, I will promptly give to the Company all documents,
materials or property in my possession related to the Company. I will not take
with me any property or copies of my work or Company related documents and
materials that I have received or used, including Proprietary Information.
     4. During the period of my employment, I agree to promptly disclose in
confidence to the Company all inventions, improvements, designs, original works
of authorship, formulas, processes, compositions of matter, computer software
programs, databases, mask works and trade secrets that I conceive or first
reduce to practice or create, either alone or jointly with others, whether or
not in the course of my employment, and whether or not patentable, copyrightable
or protectible as trade secrets or other Intellectual Property Rights
(“Inventions”).
     5. I understand that, under the copyright laws, any copyrightable works
prepared by me within the scope of my employment are “works for hire.”
Consequently, the Company will be considered the author and owner of such works.

 



--------------------------------------------------------------------------------



 



     6. I agree that all Inventions that (a) are developed using equipment,
supplies, facilities, or trade secrets of the Company, (b) result from work
performed by me for the Company, or (c) relate to the Company’s business or
current or anticipated research and development (“Company Inventions”), will be
the sole and exclusive property of the Company. I agree to assign, and do hereby
assign, to the Company any and all rights that I may have in any such Company
Inventions and in any Intellectual Property Rights therein or related thereto.
Attached hereto as Exhibit A is a list describing all inventions, original works
of authorship, developments and trade secrets which were made by me (including
patents, original works of authorship and developments I worked on with a prior
employer) prior to the date of this Agreement, which belong to me (or belong to
me and third parties) and which are not assigned to the Company (“Prior
Inventions”). If disclosure of any Prior Inventions would cause me to violate
any prior confidentiality agreement, I understand that I am not to list such
Prior Inventions in Exhibit A but should only disclose a cursory name for each
such invention, the owners of that invention and why full disclosure has not
been made. If no such list is attached, it is because there are no Prior
Inventions. I acknowledge and agree that if I use any of my Prior Inventions in
the scope of my employment, or include them in any product or service of the
Company, I hereby grant to the Company a perpetual, irrevocable, nonexclusive,
world-wide, royalty-free license to use, disclose, make, have made, sell,
import, copy, distribute, modify and create works based on, perform or display
such Prior Inventions and to sublicense third parties with the same rights. I
will not use or disclose any Prior Inventions in the scope of my employment at
the Company if such use or disclosure would cause me to violate any obligations
to any third party.
     7. I also waive and agree never to assert any “Moral Rights” I might have
in or with respect to any Company Invention even after I leave the Company.
“Moral Rights” means any right to claim authorship of any Company Invention, to
object to or prevent modification or destruction of any Company Invention, or to
withdraw from circulation or to control the publication or distribution of any
Company Invention, and any similar right existing under the judicial or
statutory law of any country or treaty.
     8. I agree to assist the Company in every proper way to obtain and enforce
the Intellectual Property Rights and other legal protections for the Company
Inventions in any and all countries. I will sign documents that the Company may
reasonably request for use in obtaining and enforcing such protection. My
obligations under this paragraph will continue even after I leave the Company,
provided the Company will reimburse me at a reasonable rate after I leave the
Company for time or expenses actually spent by me on its behalf. I appoint the
Secretary of the Company as my attorney-in-fact to execute documents on my
behalf for the purposes set forth in this paragraph.
     9. I understand that my employment with the Company requires my undivided
attention and effort. As a result, during my employment, I will not, without the
company’s express written consent, engage in any other employment or business
that (i) directly competes with the current or future business of the Company;
(ii) uses any Company information, equipment, supplies, facilities or materials;
or (iii) otherwise conflicts with the Company’s business interest and causes a
disruption of its operations.

 



--------------------------------------------------------------------------------



 



     10. I understand that during and after the termination of my employment
with Company, I will not directly or indirectly solicit or otherwise take away
customers or suppliers of the Company if, in so doing, I access, use or disclose
any Proprietary Information belonging to the Company. I acknowledge and agree
that the names and addresses of the Company’s customers and suppliers, and all
other confidential information related to them, including but not limited to
their buying and selling habits and special needs, that was first obtained by,
or first disclosed to me during my employment with the Company or Digital
Insight Corporation, constitute trade secrets of the Company.
     11. During my employment with the Company and for a period of one (1) year
thereafter, I will not directly or indirectly solicit away employees or
consultants of the Company for my own benefit or for the benefit of any other
person or entity.
     12. I hereby authorize the Company to use, reuse, and grant others the
right to use and reuse, both during and after my employment, my name,
photograph, likeness (including caricature), voice, and biographical
information, and any reproduction or simulation thereof, in any form of media or
technology now known or hereafter developed (including, but not limited to,
film, video and digital or other electronic media) in connection with the
Company’s business, including any promotion, marketing or advertising of the
Company or its products or services which was obtained by the Company during my
employment with the Company.
     13. I represent that my performance of all the terms of this Agreement and
my responsibilities as an employee of the Company will not breach any invention
assignment, proprietary information, nonsolicitation, noncompetition, or other
agreement or obligation with any former employer or other party. I also
represent that I will not bring with me to the Company or use in the performance
of my responsibilities for the Company any property or materials or trade
secrets of a former employer or third party that are not generally available to
the public or would not have been legally transferred to the Company. In the
event I leave the Company, I hereby grant consent to notification by the Company
to my new employer about my rights and obligations under this Agreement.
     14. I understand that any breach or threatened breach of this Agreement by
me will likely result in irreparable harm and the Company will be entitled to
injunctive relief to enforce this Agreement and shall have the right to recover
the reasonable attorney’s fees and court costs expended in connection with any
litigation instituted to enforce this Agreement.
     15. This Agreement will be governed and interpreted in accordance with the
laws of the State of California, without regard to or application of choice of
law rules or principles. In the event that any provision of this Agreement is
found by a court or other competent tribunal to be illegal, invalid or
unenforceable, then that provision will not be voided but enforced to the
maximum extent allowed, and the remainder of the provision will remain in full
force and effect. If such clause or provision cannot be so enforced, such
provision shall be stricken from this Agreement and the remainder of this
Agreement shall be enforced as if such invalid, illegal or unenforceable clause
or provision had (to the extent not enforceable) never been contained in this
Agreement.

 



--------------------------------------------------------------------------------



 



     16. I have been notified and understand that the provisions of Sections 6
and 7 of this Agreement do not apply to any Company Inventions that qualify
fully under the provisions of Section 2870 of the California Labor Code, which
states as follows:
ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE SHALL
ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO HIS OR
HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER: (1) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF
THE INVENTION TO THE EMPLOYER’S BUSINESS, OR ACTUALLY OR DEMONSTRABLY
ANTICIPATED RESEARCH OR DEVELOPMENT OF THE EMPLOYER, OR (2) RESULT FROM ANY WORK
PERFORMED BY THE EMPLOYEE FOR THE EMPLOYER. TO THE EXTENT A PROVISION IN AN
EMPLOYMENT AGREEMENT PURPORTS TO REQUIRE AN EMPLOYEE TO ASSIGN AN INVENTION
OTHERWISE EXCLUDED FROM BEING REQUIRED TO BE ASSIGNED UNDER CALIFORNIA LABOR
CODE SECTION 2870(a), THE PROVISION IS AGAINST THE PUBLIC POLICY OF THIS STATE
AND IS UNENFORCEABLE.
     17. This Agreement, the Non-Competition Agreement between me and the
Company (“the Non-Competition Agreement”) and any documents referred to herein,
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof. Should there be any inconsistency
between this Agreement and the Non-Competition Agreement, I understand that
those provisions most protective of the Company’s interests will control.
     18. This Agreement may be amended only by a written agreement executed by
each of the parties hereto. No amendment of or waiver of, or modification of any
obligation under this Agreement will be enforceable unless set forth in a
writing signed by the party against whom enforcement is sought. Any amendment
effected in accordance with this section will be binding upon all parties hereto
and each of their respective successors and assigns. No delay or failure to
require performance of any provision of this Agreement shall constitute a waiver
of that provision as to that or any other instance. No waiver granted under this
Agreement as to any one provision herein shall constitute a subsequent waiver of
such provision or of any other provision herein, nor shall it constitute the
waiver of any performance other than the actual performance specifically waived.
     19. Except as otherwise provided in this Agreement, this Agreement, and the
rights and obligations of the parties hereunder, will be binding upon and inure
to the benefit of their respective successors, assigns, heirs, executors,
administrators and legal representatives. The Company may assign any of its
rights and obligations under this Agreement. No other party to this Agreement
may assign, whether voluntarily or by operation of law, any of its rights and
obligations under this Agreement, except with the prior written consent of the
Company.

 



--------------------------------------------------------------------------------



 



     20. I understand that this Agreement does not constitute an employment
contract or obligate the Company to employ me for any period of time. I
understand that my employment with the Company is at will and may be terminated
by the Company at any time and for any reason or no reason, with or without
notice and with or without cause. I acknowledge that any statements or
representations to the contrary are ineffective, unless put into a writing
signed by the Company. I further acknowledge that my participation in any stock
option or benefit program is not to be construed as any assurance of continuing
employment for any particular period of time.
[Signature Page to Employee Invention and Confidentiality Agreement Follows]

 



--------------------------------------------------------------------------------



 



     21. This Agreement will be effective as of the first day of my employment
by the Company, or upon disclosure of covered Company Proprietary Information
should that disclosure occur prior to the first day of my employment, or upon
the date of my signature below, whichever date occurs first.
Employee:
By: /s/ JEFF STIEFLER               
Name: Jeff Stiefler
Date: 11/30/06
[Signature Page to Employee Invention and Confidentiality Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
LIST OF PRIOR INVENTIONS

                  Identifying Number or Brief Title   Date   Description        
 

Signature of Employee: /s/ JEFF STIEFLER               
Print Name of Employee: Jeff Stiefler
Date: 11/30/06

 



--------------------------------------------------------------------------------



 



Exhibit E
Non-Competition Agreement
     This Non-Competition Agreement (this “Agreement”), dated November 29, 2006,
is made by and between Jeff Stiefler (the “Shareholder”) and Intuit, Inc., a
Delaware corporation (“Acquiror”). For purposes of this Agreement, “Acquiror”
shall be deemed to include Acquiror and its wholly and majority-owned direct and
indirect subsidiaries that operate the Business (as defined below) of the
Company.
Background
     Acquiror, Durango Acquisition Corporation, a wholly-owned acquisition
subsidiary of Acquiror, and Digital Insight Corporation, a Delaware corporation
(the “Company”) are parties to an Agreement and Plan of Merger dated on or about
November 29, 2006 (the “Merger Agreement”), pursuant to which Acquiror will
acquire the Company (the “Merger”). Shareholder understands and agrees that he
is a substantial shareholder of the Company and a key and significant member of
either the management and/or the technical workforce of the Company and that he
will receive substantial consideration as a result of Acquiror’s purchase of
Shareholder’s stock interest in the Company. Shareholder is willing to enter
into this Agreement as an inducement for Acquiror to consummate the Merger and
to protect Acquiror’s legitimate interests as a buyer of the stock and goodwill
of the Company. Shareholder understands and acknowledges that the execution and
delivery of this Agreement by Shareholder is a material inducement to the
willingness of Acquiror to enter into the Merger Agreement. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Merger Agreement.
     Acquiror and Shareholder both agree that, prior to the Merger, the
Company’s business included the design, development, manufacture, production,
marketing and sales of products and services related to the Business (as defined
below) throughout each of the fifty states of the United States and other parts
of the world in which the Company conducted the Business (as defined in Section
1(d) hereof) (the “Restrictive Territory”). Acquiror represents and Shareholder
understands that, following the Merger, Acquiror will continue conducting the
Company’s business in the Restrictive Territory.
     Now, Therefore, in consideration of the foregoing premises and for good and
valuable consideration, receipt of which is hereby acknowledged, Shareholder,
intending to be legally bound, agrees as follows:
     1. Agreement Not to Compete. During the Restrictive Period (as defined
below), Shareholder agrees that Shareholder will not, as an employee, agent,
consultant, advisor, independent contractor, general partner, officer, director,
shareholder, investor, lender or guarantor of any corporation, partnership or
other entity, or in any other capacity directly or indirectly:
(a) Shareholder will not participate or engage in the Business in the
Restrictive Territory.

 



--------------------------------------------------------------------------------



 



(b) Shareholder will not render or provide any services related to the Business
to any company or entity which involve or are related to the Business
(including, without limitation, Checkfree Corporation, Online Resources
Corporation, Open Solutions Inc., Metavante Corporation, Jack Henry &
Associates, Inc., John H. Harland Company, Fidelity National Information
Services, Fiserv Inc., S1 Corporation, Corillian Corporation, PayCycle, Inc.,
CashEdge, Inc., Microsoft Corporation), in the Restrictive Territory.
(c) Shareholder will not permit his name to be used in connection with a
business which is competitive or substantially similar to the Business in the
Restrictive Territory.
(d) The “Business” as referred to in this Agreement entails the design,
development, manufacture, production, marketing, sale or servicing of any
product, or the provision of any service, that directly relates to outsourced
on-line banking applications and services to banks, credit unions and savings
and loan associations (including, without limitation, outsourced software
products hosed in data centers and delivered as “on demand” service offerings to
financial institutions).
Notwithstanding the foregoing, Shareholder may (i) own, directly or indirectly,
solely as an investment, up to one percent (1%) of any class of “publicly traded
securities” of any business that is competitive or substantially similar to the
Business or (ii) work for a division, entity or subgroup of any of such
companies that engages in the Business so long as such division, entity or
subgroup does not engage in the Business. The term “publicly traded securities”
shall mean securities that are traded on a national securities exchange or
listed on any of the three tiers of the NASDAQ Stock Market.
For purposes of this Agreement, the restrictive period (referred to herein as
the “Restrictive Period”) shall commence on the Closing Date (as defined in the
Merger Agreement) of the Merger and shall continue until the third (3rd)
anniversary of the Closing Date. In the event that the Merger Agreement is
terminated in accordance with its terms, this Agreement shall terminate and be
of no further force or effect.
     2. Non-Solicitation of Employees. During the term of Shareholder’s
employment and for one (1) year thereafter, Shareholder shall not encourage or
solicit, directly or indirectly, any employee of the Company to leave the
Acquiror for any reason or to accept employment with any other company. As part
of this restriction, Shareholder shall not interview or provide any input to any
third party regarding any such person during the period in question. However,
this obligation shall not affect any responsibility Shareholder may have as an
employee of the Acquiror with respect to the bona fide hiring and firing of
Company personnel.
     3. Acknowledgment. Shareholder hereby acknowledges and agrees that:
(a) this Agreement is necessary for the protection of the legitimate business
interests of Acquiror in acquiring the Company;
(b) the execution and delivery and continuation in force of this Agreement is a
material inducement to the willingness of Acquiror to enter into the Merger
Agreement;

 



--------------------------------------------------------------------------------



 



(c) the scope of this Agreement in time, geography and types and limitations of
activities restricted is reasonable;
(d) Shareholder has no intention of competing with the Business acquired by
Acquiror within the area and the time limits set forth in this Agreement; and
(e) breach of this Agreement will be such that Acquiror will not have an
adequate remedy at law because of the unique nature of the operations and the
assets being conveyed to Acquiror.
     4. Remedy. Shareholder acknowledges and agrees that (a) the rights of
Acquiror under this Agreement are of a specialized and unique character and that
immediate and irreparable damage will result to Acquiror if Shareholder fails to
or refuses to perform his obligations under this Agreement and (b) Acquiror may,
in addition to any other remedies and damages available, seek an injunction in a
court of competent jurisdiction to restrain any such failure or refusal. No
single exercise of the foregoing remedies shall be deemed to exhaust Acquiror’s
right to such remedies, but the right to such remedies shall continue
undiminished and may be exercised from time to time as often as Acquiror may
elect. Shareholder represents and warrants that his expertise and capabilities
are such that his obligations under this Agreement (and the enforcement thereof
by injunction or otherwise) will not prevent him from earning a livelihood.
     5. Severability. If any provisions of this Agreement as applied to any part
or to any circumstances shall be adjudged by a court to be invalid or
unenforceable, the same shall in no way affect any other provision of this
Agreement, the application of such provision in any other circumstances, or the
validity or enforceability of this Agreement. Acquiror and Shareholder intend
this Agreement to be enforced as written. If any provision, or part thereof,
however, is held to be unenforceable because of the duration thereof or the area
covered thereby, all parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision,
and/or to delete specific words or phrases and in its reduced form such
provision shall then be enforceable.
     6. Amendment. This Agreement may not be amended except by an instrument in
writing signed by Acquiror’s Senior Vice President of Human Resources, or his or
her designee, and Shareholder.
     7. Waiver. No waiver of any nature, in any one or more instances, shall be
deemed to be or construed as a further or continued waiver of any breach of any
other term or agreement contained in this Agreement.
     8. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
     9. Governing Law. This Agreement shall be construed and interpreted and its
performance shall be governed by the laws of the State of California without
regard to conflicts of law principles of any jurisdiction.

 



--------------------------------------------------------------------------------



 



     10. Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and undertakings, both written and oral, between the
parties, or any of them, with respect to the subject matter of this Agreement
(but does not in any way merge or supersede the Merger Agreement or any other
agreement executed in connection with the Merger Agreement, including the
Shareholder’s employment agreement with Acquiror, if any).
[Signature Page to Non-Competition Agreement Follows]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, Acquiror and Shareholder have executed this Agreement
on the day and year first above written.

                  Shareholder
 
                /s/ JEFF STIEFLER
                  Signature
 
                Jeff Stiefler
              Name (Please Print)
 
                Intuit, Inc.
a Delaware corporation
 
           
 
  By:   /s/ STEPHEN M. BENNETT    
 
                Name: Steve M. Bennett     Title: President & Chief Executive
Officer

[Signature Page to Non-Competition Agreement]

 